The chancellor decided in this case that funds in a court of record, or in the hands of its officers, belonging to suitors, are not liable *1059to assessment or taxation as the property oí such court or its officers. That the trustee of the property who has the possession or control of it, as such trustee, is the owner thereof for the purposes of taxation; and that such property is to be taxed where such owner resides, without reference to the actual location of the property itself. But that the court cannot be considered as a person holding and owning property as a trustee, and having a local residence in a particular town or ward, so as to authorize the imposition of a tax upon the court, under the section of the Revised Statutes relating to that subject. 1 Rev. Stat. 389, § 5. Petition dismissed.